DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A in the reply filed on 7 May 2021 is acknowledged.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 May 2021.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment device” in claims 6 and 16 (attachment device disclosed as “hook”, see paragraph [0026] of specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2018/0249808 (Crawford et al.) in view of U.S. patent no. 7,708,169 (Szoke Jr.).

	With regard to claim 1, Crawford discloses a repeatedly refillable reusable dispenser (100), the dispenser comprising: a dispenser housing (110) having a sidewall (paragraph [0036]), a base (at lower end 114) and an open top end (at upper end 112, see Fig. 1); wherein the sidewall has an aperture located therethrough (see annotated Fig. 1 below); a screw rod (threaded shaft 1234)  having a knob (actuating device 1232)  attached (Fig. 13, paragraph [0060]), wherein when the knob is turned the screw rod is rotated (paragraph [0061]); wherein the screw rod and the knob are rotatably attached within the dispenser housing such that the knob protrudes through the aperture (paragraphs [0060], [0061], Figs. 1, 12, and 13); a scissor lift is movably attached to the screw rod (paragraph [0061], Figs. 12, 13), and a movable dispenser base (riser 1230).

    PNG
    media_image1.png
    289
    375
    media_image1.png
    Greyscale

	Crawford fails to disclose the scissor lift is movably attached to the screw rod at a first pair of ends of the scissor lift; wherein the scissor lift is attached to a movable dispenser base at a second pair of ends thereof.

	Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the actuating mechanism (scissor lift) of Szoke for the actuating mechanism (scissor lift) of Crawford, since doing so would be an obvious substitution of one known type of actuating mechanism (scissor lift) for another known type of actuating mechanism (scissor lift), with the expected results that the substituted actuating mechanism (scissor lift) would function to advance the pusher plate of Crawford.

	With regard to claim 5, which depends from claim 1, Szoke discloses that the first pair of ends of the scissor lift has a pair of threaded apertures configured to attach to the screw rod (col. 4, lines 41-49).

With regard to claim 9, which depends from claim 1, Crawford discloses a disposable cartridge filled with a spreadable substance (paragraphs [0001], [0061]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2018/0249808 (Crawford et al.) in view of U.S. patent no. 7,708,169 (Szoke Jr.) as applied to claim 1 above, and further in view of U.S. patent no. 5,833,382 (Jenks et al.).

With regard to claim 2, which depends from claim 1, Crawford discloses all of the recited features, as discussed above in detail, with the exception of a lid, wherein the lid is configured to be placed upon the open top end of the dispenser housing.
However, the use of lids is notoriously old and well-known in the art, as taught by Jenks (see domed lid 16 included in cap 12).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a lid, as taught by Jenks, for the device of Crawford, in order to traps a volume of air to prevent weeping (Jenks, col. 4, lines 8-11 and col. 5, lines 37-42).

With regard to claims 3 and 4, which depend from claim 1, Crawford discloses all of the recited features, as discussed above in detail, with the exception of a cap to be placed within the open top end and the cap has a plurality of apertures therethrough.
However, the use of a cap having a plurality of apertures within the open top end of a dispenser is known from Jenks (see generally domed lid (62) included in the top (60), having dispensing openings (64); Figs. 1 and 2).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the cap of Jenks in the device of Crawford in order to dispense a desired quantity of the soft-solid material (Jenks col. 4, lines 34-38).
Claims 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2018/0249808 (Crawford et al.) in view of U.S. patent no. 7,708,169 (Szoke Jr.) and U.S. patent no. 5,833,382 (Jenks et al.).

	With regard to claim 13, this claim is merely an amalgam of claims 1, 3, and 4, with the addition of the recitation that the movable dispenser base creates a seal with the sidewall.  The features of claims 1, 3, and 4 are addressed above in detail and the rejections thereof further apply to claim 13.  Additionally, Jenks teaches that the movable dispenser base creates a seal with the sidewall (see wiper 112 and bead 114, Fig. 2, col. 5, lines 62-67).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the movable base of Crawford with the structure of Jenks in order to form a seal, for the purpose of preventing leaking of material onto a user’s hand or a storage shelf (Jenks col. 5, lines 58-61).

	With regard to claim 14, which depends from claim 13, claim 14 recites the same features as claim 2, and is rejected for the same reasons as discussed in detail above with respect to claim 2.

With regard to claim 15, which depends from claim 13, claim 15 recites the same features as claim 5, and is rejected for the same reasons as discussed in detail above with respect to claim 5.

With regard to claim 19, which depends from claim 13, claim 19 recites the same features as claim 9, and is rejected for the same reasons as discussed in detail above with respect to claim 9.

Allowable Subject Matter
Claims 6-8, 10, 16-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the structures recited in claims 6, 10, 16, 20, and 22.  Claims 7 and 8 depend from claim 6, and thus include the allowable subject matter thereof.  Claims 17 and 18 depend from claim 6, and thus include the allowable subject matter thereof.  Claim 21 depends from claim 20, and thus includes the allowable subject matter thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. patent no. 4,702,398 (Seager) discloses a product dispenser with a scissor lift mechanism.  Similarly, each of U.S. publication no. 2004/0120756 (Cheng), U.S. publication no. 2018/0249809 (Crawford et al.), U.S. patent no. 1,863,106 (Gimonet), U.S. patent no. 8,919,617 (Foley), U.S. patent no. 1,904,364 (Fullmer), U.S. patent no. 4,343,460 (Gende), disclose product dispensing devices utilizing scissor lift mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754